DETAILED ACTION
Status of the Claims
	Claims 1-8 and 10-13 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 03/17/2018, the filing date of the foreign priority document NORWAY 20180429.

Information Disclosure Statement
	The information disclosure statements submitted on 09/09/2022 was filed after the mailing date of the first office action on the merits, however Applicants have indicated that the appropriate fees have been paid. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-8 and 10-13 remain rejected under 35 U.S.C. 103 as being unpatentable over SCHMID (US 2016/0129132; published May 2016) in view of Yordanov (“Poly (alkyl cyanoacrylate) nanoparticles as drug carriers: 33 years later,” 2012, SDCB Foundation; Bulgarian Journal of Chemistry, Vol. 1, Issue 2, pp. 61-72) and Vrignaud et al. (“Preclinical Antitumor Activity of Cabazitaxel, a Semisynthetic Taxane Active in Taxane-Resistant Tumors,” 2013; American Assn. for Cancer Research; Cancer Therapy: Preclinical, Vol. 19, No. 11, pp. 2973-2983).
Applicants Claims
	Applicant claims a method of treating cancer comprising administering a drug delivery system comprising PEGylated poly(alkyl cyanoacrylate)(PACA) nanoparticles (NPs) loaded with cabazitaxel (CBZ), or a pharmaceutically acceptable salt thereof, to a patient in need thereof, wherein the CBZ comprises 2-20 wt% of the NPs, provided that the drug delivery system does not comprise NP-stabilized microbubbles (MBs)(instant claim 1). Applicants have elected colon cancer for a species of cancer.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
          SCHMID teaches a process for preparation of targeting nanoparticles of a poly(alkyl cyanoacrylate) homopolymer or copolymer (see whole document, particularly the abstract, claims 1 & 33) including poly(ethylene glycol) to produce stealth nanoparticles (title, [0046] to [0050] & [0070] to [0088]). SCHMID further teaches that the nanoparticles include an active agent such as cabazitaxel ({0067], claims 30 & 34) in an amount of 1 to 75 wt. % ([0063])(instant claims 1, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP §2144.05-I). Additionally, the nanoparticles PEGylated poly(alkyl cyanoacrylate) nanoparticles taught by SCHMID are not seen to comprise NP-stabilized microbubbles as SCHMID does not teach the inclusion of the same.
	Regarding the uses, SCHMID teaches their nanoparticles and compositions thereof are for use in medicine, and particularly for drug delivery and imaging, said drug delivery for the treatment of cancer such as colorectal cancer ([0091]).
	SCHMID teaches that “Miniemulsion processes are known for the production of nanoparticles with average sizes typically in the range 1-1000 nm, most typically 50-500 nm […].” ([0009]). And that “As used herein, the term "miniemulsion" means a specific type of emulsion comprising stable droplets with typical mean sizes within the range 50 to 500 nm. The particle size is influenced by a number of factors, including the amount of surfactant present, the viscosity of the system as a whole and the shear rate used to produce the droplets.” ([0028])(instant claims 2-4 & 10-12).
	SCHMID teaches that their nanoparticles compositions are particularly useful for drug delivery and imaging, and specifically for treatment and/or diagnosis of cancer including colorectal cancer (i.e. colon cancer)([0091]).
	SCHMID teaches that “Any route of administration may be used to deliver the nanoparticles to the subject. Suitable administration routes include intramuscular injection, transdermal administration, inhalation, topical application, oral administration, rectal or vaginal administration, intratum[o]ral administration and parenteral administration (e.g. intravenous, peritoneal, intra-arterial or subcutaneous). The preferable route of administration is injection.” [emphasis added]([0092])(instant claims 5-6 & 13).
	SCHMID teaches that  “The processes of the invention allow, in a single step, the simultaneous polymerisation of the monomers, formation of the "stealth corona" and introduction of the targeting moiety onto the surface of the nanoparticles, which was not previously possible using the methods of the prior art. The result is the generation of nanoparticles which are able to remain relatively "invisible" to clearance systems within the body, thereby having enhanced circulation times, whilst possessing targeting properties which enhance their efficacy.” ([0080]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCHMID is that SCHMID does not expressly teach a specific embodiment of treating colon cancer, or that the cancer is a tumor in a vascular phase.
	Regarding treatment of colon cancer ([0091])(Applicants elected species), it clearly would have been prima facie obvious to treat colon cancer using the disclosed PEGylated poly(alkyl cyanoacrylate) nanoparticles.
	Regarding the limitation “wherein the cancer is a vascular cancer” (instant claim 8, Yordanov teaches poly(alkyl cyanoacrylate) nanoparticles were first prepared in 1979 (see whole document). And that “The adsorption of proteins on the nanoparticle surface of PEGylated nanoparticles is less pronounced leading to decreased uptake of the particles by the cells (for which reason PEGylated nanoparticles are frequently called “stealth” particles) of the reticuloendothelial system and increased circulation life-times in blood.” (p. 64, col. 2, 2nd paragraph).  And that: “The major proteins from blood plasma that have been found to interact with various PACA-based nanoparticles include albumin, fibrinogen, IgG, IgM, transferrin, complement factors and various apolipoproteins. The chemistry of the nanoparticle surface largely determines the pattern of this interaction. More hydrophilic surfaces attract fewer amount of proteins. Therefore, the interaction of PEGylated nanoparticles with proteins has been found to be diminished in comparison with hydrophobic nanoparticles. […] The PEGylated nanoparticles (composed of amphiphilic PACA-based copolymers) are less recognizable by the phagocytic cells and therefore are known as “stealth” carriers or long-circulating carriers (circulating for a long time the in blood stream, because are not captured by phagocytes). Such nanoparticles are suitable for cancer treatment via the so called enhanced permeability and retention (EPR) effect (see section 4.3).” (p. 66, col. 1, last paragraph through col. 2).
	Yordanov further teaches that: “As described above, the uptake of nanocarriers by macrophages can be reduced by surface PEGylation. The PEGylated nanocarriers when administered intravenously have longer blood circulation half-times. On the other hand, most solid tumours have unique pathological characteristics that are not observed in normal tissues and organs, such as extensive angiogenesis and hyper-permeable vasculature (fenestrations in the walls of blood vessels) and nonfunctional lymphatic drainage that causes retention of macromolecules and nanoparticles in the tumor tissue. This is known as the enhanced permeability and retention (EPR) effect (Fig. 8). Drug-loaded nanocarriers therefore can penetrate through the leaky tumours vasculature, to accumulate and degrade in the tumour interstitium, releasing the loaded drug and creating its high local concentration.” [emphasis added](paragraph bridging pp. 67-68).
	As discussed above, it clearly would have been prima facie obvious to treat colon cancer using the disclosed PEGylated poly(alkyl cyanoacrylate) nanoparticles, including all stages of colon cancer such as a vascular phase, which Yordanov clearly suggests would have been particularly efficacious for the PEGylated poly(alkyl cyanoacrylate) nanoparticles of SCHMID due to the EPR effect.
	Vrignaud et al. teaches preclinical activity of cabazitaxel in taxane resistant tumors (see whole document), and particularly that “Paclitaxel and docetaxel for the backbone of both first line and salvage chemotherapy regimens for patients with a wide variety of tumor types.” “However, the use of both paclitaxel and docetaxel is limited by the development of tumor resistance” (p. 2973, col. 2, lines 5-7 and 12-14). Vrignaud et al. teaches that new semisynthetic taxane drug species cabazitaxel “was identified using a 3-step screening process, assessing activity against microtubule stabilization, in vitro activity in resistant cell lines, and in vivo activity in tumor model in which docetaxel resistance hand been induced in vivo. This article describes the development and characterization of the in vivo-induced docetaxel-resistant tumor model, the mechanism of action of cabazitaxel on microtubules, and its preclinical evaluation in a wide range of taxane-sensitive and -resistant cell lines, both in vitro and in vivo.” (paragraph bridging pp. 2973-2974).
	Vrignaud et al. further teaches the Tumor Models include colon C51 and C38, as well as human tumor cell lines colon HT-29 (p. 2975, col. 1, §Tumor Models). Vrignaud et al. teaches that “Cabazitaxel was found to be very active against maurine […] colon adenocarcinoma C51 (log cell kill 2.6 at HNTD of 9.3 mg/kg per injection on days 4, 6, and 8) […].” And “Cabazitaxel was highly active, with [complete regressions] CRs observed against the advanced-stage murine tumors colon C38 (5 of 5 CR; 5 of 5 [tumor-free survivors] TFS) […] as well as human tumor xenografts including: […] colon HCT 116 (7 of 7 CR; 2 of 7 TFS) […].” (p. 2978, paragraph bridging cols. 1-2). Vrignaud et al. further teaches that “In addition, cabazitaxel was active against 3 human tumors that are poorly or not sensitive to docetaxel, namely colon HCT-8 […].” (p. 2980, col. 1, lines 6-8).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat colon cancer using PEGylated poly(alkyl cyanoacrylate) nanoparticles loaded with cabazitaxel, as suggested by SCHMID, and produce the instantly claimed invention to effectively treat colon cancer, particularly vascular cancer cells resistant to paclitaxel or docetaxel, as suggested by Vrignaud et al. and Yordanov.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention SCHMID clearly teaches to make and use PEGylated poly(alkyl cyanoacrylate) nanoparticles loaded with cabazitaxel. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.
	Applicants argue that “applicant’s invention is not obvious because the particular combination of claimed elements results in unexpectedly beneficial properties. […] that could not have been predicted based on Schmid. […] Applicant has shown that CBZ formulates exceptionally well in these PACA nanoparticles compared to other active agents, including docetaxel, which, based on Schmid, would be expected to behave in a similar manner.” (p. 6, lines 4-5 & 10-15). Applicants therefore are relying on the declaratory evidence to overcome the prima facie case of obviousness.
	Applicants arguments have been fully considered and are not convincing because the data provided is not considered commensurate with the results and detailed below. And the examiner respectfully disagrees with Applicants assertion that one of ordinary skill would not have had a reasonable expectation of success as “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.” (MPEP §2143.02). In the instant case SCHMID clearly suggests PACA-CBZ for the treatment of cancer and specifically colorectal cancer, as detailed above. Vrignaud et al. teaching cabazitaxel as an alternative to the Paclitaxel/docetaxel standard of care in chemotherapy. Thus, the prior art clearly establishes a reasonable expectation of success in producing the claimed method. 
Response to Applicants Rule 1.132 declaration filed 09/09/2022:
	At the outset the examiner notes that the declaration is confusing because poly(alkyl cyanoacrylate)(PACA) nanoparticles are a genus not a species therefore it is not clear, with the exception of items 5-6 & 8, what PACA nanoparticles are included in the results.
	The instant Specification discloses that: “In different embodiments of the invention, the alkyl chain of the cyanoacrylate monomer is a linear or branched C4-C10 alkyl chain. In preferred embodiments the monomer used is selected from the group consisting of n-butyl- (BCA), 2-ethyl butyl (EBCA), polyisohexyl (IHCA) and octyl cyanoacrylate (OCA). Accordingly, in different embodiments, the drug delivery system comprises NPs selected from the group consisting of PBCA, PEBCA, PIHCA and POCA.” (p. 9, lines 22-27; [0015], as published). Items 5 & 6 indicate PEBCA-CBZ nanoparticles which a PACA in which the alkyl chain is 2-ethylbutyl (polyEBCA or PEBCA). However, it is not clear if this is the species of PABA used in Tables 1 & 2, and items 3-4 & 7-8.
	In response to the data in Table 1 the examiner cites Huang et al.1 teaching “The manufacture of stable paclitaxel-loaded poly(n-butyl cyanoacrylate) (PBCA) nanoparticles containing high loading and encapsulation efficiency simultaneously were achieved in the presence of pluronic F127 via miniemulsion. It was found that both drug loading and encapsulation efficiencies of PBCA nanoparticles prepared by miniemulsion were higher (approximately three times) than those obtained by emulsion with similar paclitaxel content in the feed monomer (1%, w/w). Furthermore, the loading and encapsulation efficiencies increased concurrently (to a maximum of 4 and 80%, respectively) with increasing paclitaxel content and these nanoparticles were spherical in shape and with size near 100 nm.” (see whole document, particularly the abstract). Comparing Applicants declaration in Table 1 item ENP-15 to Huang et al., and particularly noting that SCHMID teaches miniemulsions (abstract; [0028] through [0038]), it is not clear how Applicants batch failed (* & **). Particularly where Huang et al. teaches that: “The solubility of highly hydrophobic paclitaxel in water is poor, thus it seems impracticable to obtain paclitaxel-loaded PACAs nanoparticles with high loading efficiency by the conventional emulsion polymerization.” (p. 268, col. 1, 3rd paragraph). And further that “This work utilizes miniemulsion polymerization to prepare high paclitaxel-loaded PBCA nanoparticles by ultrasonication for the purpose of cancer therapeutic application. This investigation reports the effects of surfactant concentration, paclitaxel content in the monomer and the method of synthesis on the loading capacity, the encapsulation efficiency and the properties of the particles.” (p. 268, col. 2, 2nd paragraph). And further that: “Fig. 5 shows the influence of paclitaxel content in the feed monomer on the loading and encapsulation efficiencies of paclitaxel-loaded PBCA nanoparticles prepared by miniemulsion with pluronic F127 as the stabilizer. A loading efficiency of over 4%(w/w) and an encapsulation efficiency of 80% (w/w) can be achieved simultaneously when the drug content in the feed monomer is 5% (w/w). The trend of the increase of loading and encapsulation efficiencies simultaneously is contrary to that of the drug-loaded PBCA nanoparticles prepared by conventional emulsion method ([…]). In the conventional emulsion method (process (c) in Fig. 1), in order to have high loading efficiency, large amount of feed drug is required, however, large amount of feed drug results in low encapsulation efficiency ([…]). If the stability of paclitaxel containing monomer droplets can be maintained during polymerization in miniemulsion system, consequently these monomer droplets convert into drug-loaded particles. While for the unstable droplets, the smaller droplets will disappear and paclitaxel contained in these droplets will precipitate during polymerization as previous description for incorporating hydrophobic dye in polymeric particles by miniemulsion ([…]). Highly hydrophobic paclitaxel functions as a hydrophobe in BCA monomer, an increase of paclitaxel content in the monomer increases the stability of the droplets. Therefore, paclitaxel-loaded PBCA nanoparticles with high loading and encapsulation efficiencies could be obtained simultaneously by miniemulsion.” (paragraph bridging pp. 272-273). Thus, it is not clear  how Applicants Batch named ENP-15 (Paclitaxel) was produced including what PACA species was used. Based on the disclosure of Huang et al. one of ordinary skill would have expected “loading efficiency of over 4%(w/w) and an encapsulation efficiency of 80% (w/w)”.
	The examiner further cites Hu et al.2 teaching docetaxel-loaded PACA nanoparticles (Poly n-butylcyanoacrylate), and particularly the: “Drug Loading and Encapsulation Efficiency[:] The concentration of DTX and the encapsulation efficiency were determined by HPLC at 230 nm. DTX-loaded CLSPEG NPs showed a drug loading of (1.87±0.12)% and an encapsulation efficiency of 96.4% (Table 1), indicating that CLS-PEG NPs well-wrapped DTX thus might avoid leakage of encapsulated DTX. The spray-drying and freeze drying processes showed no obvious influence on the drug loading and encapsulation efficiency of DTX-loaded CLSPEG NPs (Table 1).” (p. 5366, col. 1, 2nd paragraph; Table 1). Where the drug loading is similar to Applicants data in Table 1, however the encapsulation efficiency is much different (e.g. Batch name NC-53 having 30% encapsulation efficiency vs. Hu et al. Table 1 showing 96.4% encapsulation efficiency). Thus, it is not clear  how Applicants Batches named NC-47, NC-53, NC-63, NC-64, NC-102 and NC-107 (Docetaxel) were produced including what PACA species was used. Based on the disclosure of Hu et al. one of ordinary skill would have expected “a drug loading of (1.87±0.12)% and an encapsulation efficiency of 96.4%”.
	In summary it is not clear how the PACA nanoparticles in Table 1 were produced, and particularly what species of Pegylated poly(alkyl cyanoacrylate)(PACA) species was used to produce those nanoparticles. Additionally, the results in Table 1 are not commensurate with the rejected claims because the claims are directed to a subgenus of cyanoacrylate nanoparticles poly(alkyl cyanoacrylate) nanoparticles, and the results are directed at a species of PACA nanoparticles. Additionally, the data shown for Cabazitaxel (ENP-54, ENP-62, ENP-63, ENP-64, and ENP-65) includes a Drug Loading percent of 9.8-13 wt.% which is not seen as commensurate with the claimed range of 5-20 wt.% which is a broader range with no species near the endpoints (i.e. ~5 wt.% and about 20 wt.%). Finally, the cited art (Huang et al. and Hu et al.) suggest that Applicants counter examples were not well designed as Huang et al. and Hu et al. show better drug loading and/or encapsulation efficiency for the species Paclitaxel and Docetaxel, respectively.
	Applicants point to copending 16/366,596 (published as US 2019/0298682-A1) describing intraperitoneal administration of PACA(CBZ) at a dose of 15 mg/kg in a volume of 20-25 µl/g (mouse body weight), including colorectal model experiments (PMCA1). And particularly “The results in the PMCA1 model is shown in Figure 1 and demonstrates growth index in response to treatment with 15 mg/kg CBZ and PACA(CBZ) in PMCA-1.” (item 4).
	As above, it is not clear what species of PACA Applicants have used in these experiments, therefore the results cannot be clearly understood in the context of the claimed invention. Additionally, the examiner notes that the instant claims are generic to any administration method as well as any dose of CBZ-PACA nanoparticles. Therefore, the claims are not considered commensurate with the results presented in item 4.
	Applicants further present cytotoxicity study of PEBCA-CBZ nanoparticles as compared to empty nanoparticles (PEBCA) and free CBZ across a panel of three cancer cell lines. And conclude that “These results therefore show that the PACA nanoparticles of the present invention are suitable for treating breast cancer.” (item 5).
	In response the examiner notes that the instant claims are not limited to PEBCA-CBZ nanoparticles or treating breast cancer, where Applicants elected colon cancer for a species of cancer.
	Applicants further show PEBCA NPs with incorporated CBZ in a patient derived xenograft (PDX) model, breast cancer. And concludes that “These results show that tumor growth was not affected by empty PEBCA NPs, but markedly inhibited by CBZ. Surprisingly, the effect was significantly more pronounced when
the drug was encapsulated in the NPs compared to free drug. Notably, in the PEBCA-CBZ treated group 6 out of 8 tumors went into complete remission while this was the case in only 2 out of 9 CBZ-treated tumors and none in the negative control groups.” (item 6).
	The examiner acknowledges the results and notes that the instant claims are not limited to PEBCA-CBZ nanoparticles or treating breast cancer, where Applicants elected colon cancer for a species of cancer.
	Applicants further show “another study has been carried out to test the effectiveness of the PACA nanoparticles of the invention in nine different cell lines, including four breast cancer cell lines, two colon cancer cell lines, two prostate cancer cell lines, and one cervical cancer cell line.” And specifically “We tested the cytotoxicity of drug-loaded and empty P ACA nanoparticles, as compared to that of free CBZ across a panel of the above nine cancer cell lines. Analysis of the cytotoxicity of CBZ-loaded P ACA nanoparticles, empty P ACA nanoparticles and free CBZ was performed using an MTT assay following 72 hr incubation of the substances with the nine different cell lines (MDA-MB-231, SKBR3, MDA-MB-468, MCF-7, HT29, HCTl 16, PC3, LNCaP and HeLa).” And “The results obtained show that P ACA nanoparticles containing CBZ were much more toxic to all of the nine cell lines tested than empty P ACA nanoparticles, and that the toxicity of all CBZ-loaded P ACA nanoparticles was similar to that of free CBZ for all cell lines tested. These results therefore show that the PACA nanoparticles of the present invention are suitable for treating at least breast cancer, colon cancer, prostate cancer, and cervical cancer.” (item 7).
	As above, it is not clear what species of PACA Applicants have used in these experiments, therefore the results cannot be clearly understood in the context of the claimed invention, and where Applicants elected colon cancer for a species of cancer.
	Applicants further show that: “In addition, another study has been carried out to test the effectiveness of the PACA nanoparticles of the invention on ovarian and colorectal cancer cell lines. The cell lines tested were HCT-116 (colorectal carcinoma, primary), HT-29 (colorectal adenocarcinoma, primary), SW-620 (colorectal adenocarcinoma, metastatic), OVCAR-5 (ovarian adenocarcinoma, metastatic) and OVCAR-8 (ovarian adenocarcinoma, primary).” The PACA nanoparticles being “PEBCA” (poly(2-ethyl butyl cyanoacrylate)) and “PEHCA” (unclear should be PIHCA or poly(isohexyl cyanoacrylate))(Table 2).
	In response the examiner again argues that the claims are not limited to PEBCA or PEHCA (or PIHCA). Additionally, the comparative data showing toxicity of CBZ (a toxic drug) loaded PACA nanoparticles as compared to unloaded (blank) PACA nanoparticles is not particularly convincing regarding the efficacy of the claimed method as one would have reasonably expected “that PACA nanoparticles containing CBZ ([…]) were much more toxic to all of the cell lines tested than the empty PACA nanoparticles ([…]).” (item 8, p. 8, bottom).
	Any results relied upon should be unexpected and unobvious and of both statistical and practical significance (MPEP §716.02(a)(b)), and any such results should be commensurate with the claims (MPEP §716.02(d)). Additionally, although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-5 and 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-32 of copending Application No. 17/484,725 (hereafter ‘725). Although the claims at issue are not identical, they are not patentably distinct from each other because they are within the scope of the instantly claim subject matter.
	Instant claim 1 is discussed above.
	Copending ‘725 claim 18 recites a method for treatment of cancer in a subject, the method comprising intracavitary administering to the subject a poly(alkyl cyanoacrylate) nanoparticle, the nanoparticle comprising a hydrophobic anti-cancer drug, and wherein the nanoparticle is administered to the subject in an amount sufficient to treat the cancer in the subject. Copending ’725 claim 19 recites the intracavitary administration is an intraperitoneal administration. Copending ’725 claim 25 recites the nanoparticle is PEGylated. Copending ‘725 claim 28 recites the hydrophobic anti-cancer drug is a taxane and claim 29 recites the taxane is cabazitaxel.
	The difference between the instantly rejected claims and the claims of copending ‘725 is that the claim of copending ‘725 do not expressly claim intracavitary administering (e.g. intraperitoneally administration) of the PEGylated (‘725, claim 25) poly (alkyl cyanoacrylate nanoparticles), however, other than instant claim 6, the instant claim are generic to intraperitoneally administration, and the claims of ‘725 clearly include colorectal carcinoma and colon cancer, among others.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘725 because the claims are directed to the same methods of using (i.e. treating cancer ) the same compositions of matter (i.e. PEGylated poly(alkyl cyanoacrylate) nanoparticles). The skilled artisan would have been motivated to modify the claims of copending ‘725 and produce the instantly rejected claim because the instant claims embrace a broader scope of administration. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the compositions and methods of use are substantially identical.
This is a provisional obviousness-type double patenting rejection.

	Claims 1-5 and 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-10, 12 and 14 of copending Application No. 16/366,596 (hereafter 596). Although the claims at issue are not identical, they are not patentably distinct from each other because they are within the scope of the instantly claim subject matter.
	Instant claim 1 is discussed above.
	Copending ‘596 a method for treatment of cancer in a subject, the method comprising intraperitoneally administering to the subject a poly (alkyl cyanoacrylate) nanoparticle, the nanoparticle comprising 5 to 20 wt% cabazitaxel based on the total weight of the nanoparticle and having a size of 10 to 500 nanometers, wherein the nanoparticle does not include a targeting moiety, and wherein the nanoparticle is administered to the subject in an amount sufficient to treat the cancer in the subject, wherein the cancer is peritoneal carcinomatosis originating from ovarian cancer, colorectal carcinoma, cervical cancer, breast cancer, colon cancer, or prostate cancer, or is pseudomyxoma peritonei, and wherein the poly(alkyl cyanoacrylate) comprises a cyanoacrylate having a 2-ethyl butyl (EBCA) alkyl chain.
	The difference between the instantly rejected claims and the claims of copending ‘596 is that the claim of copending ‘596 is specific to intraperitoneally administration of the PEGylated (‘596, claim 6) poly (alkyl cyanoacrylate nanoparticles), however, other than instant claim 6, the instant claim are generic to intraperitoneally administration, and the claims of ‘596 clearly include colorectal carcinoma and colon cancer, among others.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘596 because the claims are directed to the same methods of using (i.e. treating cancer ) the same compositions of matter (i.e. PEGylated poly(alkyl cyanoacrylate) nanoparticles). The skilled artisan would have been motivated to modify the claims of copending ‘596 and produce the instantly rejected claim because the instant claims embrace a broader scope of administration. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the compositions and methods of use are substantially identical.
This is a provisional obviousness-type double patenting rejection.
Response to Arguments:
	Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.
The examiner acknowledges applicant's wish to hold the foregoing provisional obvious-type double patenting rejection in abeyance until allowable subject matter is indicated. Applicant is advised that the Patent Office does not hold either objections or rejections in abeyance, therefore the rejection is maintained.
Conclusion
	Claims 1-8 and 10-13 are pending and have been examined on the merits. Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103; and claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application Nos. 17/484,725 and 16/366,596. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619              /TIGABU KASSA/                                                      Primary Examiner, Art Unit 1619                                                                                                                                                  




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Huang et al.; “Synthesis of high loading and encapsulation efficient paclitaxel-loaded poly(n-butyl cyanoacrylate) nanoparticles vi miniemulsion,” 2007; ELSEVIER; International Journal of Pharmaceutics, Vol. 338, pp. 267-275.
        2 Hu et al.; “Docetaxel-Loaded Cholesterol-PEG Co-Modified Poly (n-Butyl) Cyanoacrylate Nanoparticles for Antitumor Drug Pulmonary Delivery: Preparation, Characterization, and in vivo Evaluation,” 2020, Dovepress; International Journal of Nanomedicine, Vol. 15, pp. 5361-5376.